DETAILED ACTION
1.          Claims 1-3, 5, 6, 9-13, 16-18, and 22-31 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
4.          The information disclosure statement (IDS) submitted on 8/30/2018 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
6.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.          Claims 1-3, 5, 10, 13, 16, 22, 25-27, and 29-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2017/0374681 A1 to Kim et al. (hereinafter “Kim”), claiming benefit to and fully-supported by provisionally-filed applications 62/236,153 filed October 2, 2015 and 62/280,702 filed January 20, 2016.
            Regarding Claim 1, Kim discloses a wireless communication method in a wireless network comprising a physical access point and a plurality of nodes organized into groups, each group being managed by the physical access point (Kim: Figure 2 with [0051-0054] – corresponds to one or more access points (AP) and one or more stations (STA) operable to communicate directly or indirectly in basic service sets (BSS).), the method comprising the following steps, at the physical access point:
     sending one trigger frame on the wireless network to reserve a transmission opportunity on at least one communication channel of the wireless network (Kim: [0142-0143] – corresponds to AP acquiring a TXOP for sending a trigger frame. See also [0067], wherein the “trigger” frame may be interpreted as a beacon frame. See also [0100] – the beacon is transmitted at specified intervals, further suggesting a “transmission opportunity”.), the transmission opportunity including resource units that form the communication channel (Kim: [0142] – the trigger frame comprises resource position, size, and number of allocations.) and that the nodes access to transmit data during the reserved transmission opportunity (Kim: [0143] – STA is able to transmit UL data frames during the TXOP after SIFS of the trigger frame.), the trigger frame identifying a plurality of groups, nodes of which are allowed to access the resources units to transmit data (Kim: Fig. 25 with [0182-0189] – corresponds to the beacon frame comprising a plurality of BSSIDs, and as a physical AP, the physical AP is operable to control a plurality of virtual APs.); and
     in response to the trigger frame, receiving, over a resource unit during the reserved transmission opportunity, a first data frame from one node of a first group identified in the trigger frame (Kim: Figures 24 and 25 with [0176-0189] – corresponds to decoding an HE-PPDU at the STA and determining to transmit to the AP, the AP acting as a receiver for UL transmissions from the STA. See also [0120-0139] for information included in the HE-PPDU.);
     wherein each group is uniquely identified by a specific basic service set identification, BSSID (Kim: [0120-0125], [0153-0159], and [0176-0189] – corresponds to an AP operable to transmit a plurality of BSSIDs to the STAs.), and
     wherein the specific BSSID of the first group is contained in a receiver address, RA, field of the first data frame (Kim: [0117] – an RA field may be set to a broadcast address comprising a BSSID.).
            Regarding Claim 2, Kim discloses the method of Claim 1, wherein the specific basic service set identification, BSSID, identifying each group is derived from a base BSSID specific to the physical access point (Kim: [0117], [0153-0157], and [0167-0169] – one or more of the BSSIDs in the multiple BSSIDs is associated with the AP.), and the sent trigger frame includes the base BSSID, thus identifying the plurality of groups managed by the physical access point (Kim: Fig. 25 with [0182-0189] – corresponds to the beacon frame comprising a plurality of BSSIDs, and as a physical AP, the physical AP is operable to control a plurality of virtual APs.).
            Regarding Claim 3, Kim discloses the method of Claim 2, wherein the base BSSID is specified in a transmitter or receiver address field in a header of the trigger frame (Kim: [0117] – an RA field may be set to a broadcast address comprising a BSSID.).
             Regarding Claim 5, Kim discloses the method of claim 1, wherein the specific basic service set identification, BSSID, identifying each group is derived from a base BSSID specific to the physical access point, and the sent trigger frame includes a specific BSSID corresponding to a virtual access point sending the trigger frame (Kim: Fig. 25 with [0182-0189] – corresponds to the beacon frame comprising a plurality of BSSIDs, and as a physical AP, the physical AP is operable to control a plurality of virtual APs. See also [0142-0143] – corresponds to AP acquiring a TXOP for sending a trigger frame. See also [0067], wherein the “trigger” frame may be 
           Regarding Claim 10, Kim discloses the method of Claim 1, wherein the trigger frame defines at least one resource unit that is accessible by any node from any one of two or more groups (Kim: [0142] – the trigger frame comprises resource position, size, and number of allocations. See also [0124], [0127], and [0138].).

            Regarding Claim 13, Kim discloses a wireless communication method in a wireless network comprising a physical access point and a plurality of nodes organized into groups, each group being managed by the physical access point (Kim: Figure 2 with [0051-0054] – corresponds to one or more access points (AP) and one or more stations (STA) operable to communicate directly or indirectly in basic service sets (BSS).), the method comprising the following steps, at one node belonging to a first group:
     receiving a trigger frame from the physical access point over the wireless network, the trigger frame reserving a transmission opportunity on at least one communication channel of the wireless network (Kim: [0142-0143] – corresponds to AP transmitting a trigger frame to one or more STAs in a TXOP. See also [0067], wherein the “trigger” frame may be interpreted as a beacon frame. See also [0100] – the beacon is transmitted at specified intervals, further suggesting a “transmission opportunity”.), the transmission opportunity including resource units that form the communication channel (Kim: [0142] – the trigger frame comprises resource position, size, and number of allocations.) and that the nodes access to transmit data during the reserved transmission opportunity (Kim: [0143] – STA is able to transmit UL data frames during the TXOP after SIFS of the trigger frame.), the trigger frame identifying a plurality of groups, nodes of which are allowed to access the resources units to transmit data (Kim: Fig. 25 with [0182-0189] – corresponds to the beacon frame comprising a plurality of BSSIDs, and as a physical AP, the physical AP is operable to control a plurality of virtual APs.);
     determining whether said first group to which the node belongs corresponds to one of the groups identified in the received trigger frame or not (Kim: Figures 24 and 25 with [0176-0189] – corresponds to decoding an HE-PPDU at the STA and determining to transmit to the AP, the AP acting as a receiver for UL transmissions from the STA. See also [0120-0139] for information included in the HE-PPDU. See also [0150-0166].); and
     only in case of positive determining, accessing at least one of the resource units during the transmission opportunity and transmitting a data frame over the accessed resource unit to the physical access point (Kim: [0133-0143] – corresponds to identifying a user-specific field per a STA in order to transmit in the UL on the resource.);
     wherein each group is uniquely identified by a specific basic service set identification, BSSID (Kim: [0120-0125], [0153-0159], and [0176-0189] – corresponds to an AP operable to transmit a plurality of BSSIDs to the STAs.), and
     wherein the specific BSSID of the first group is used in a receiver address, RA, field of the data frame (Kim: [0117] – an RA field may be set to a broadcast address comprising a BSSID.).
Regarding Claim 29, Kim discloses the method of Claim 1, wherein each group is managed by a virtual access point implemented in the physical access point (Kim: [0183] – a plurality of virtual APs may be implemented in one physical AP.).           

            Claims 16, 22, and 31, dependent upon claim 13, recite similar features as claims 5, 10, and 29, respectively, and are therefore rejected upon the same grounds as claims 5, 10, and 29. Please see above rejections of claims 5, 10, and 29.

             Claim 25, directed to a non-transitory computer-readable medium embodiment of claim 1, recites similar features as claim 1 and is therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1. Kim further suggests the medium in at least [0196].
            Claim 26, directed to apparatus embodiment of claim 1, recites similar features as claim 1 and is therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1. Kim further discloses the apparatus in at least Figure 26 with [0041] and [0193-0196].
            Claim 27, directed to apparatus embodiment of claim 13, recites similar features as claim 13 and is therefore rejected upon the same grounds as claim 13. Please see above rejection of claim 13. Kim further discloses the apparatus in at least Figure 26 with [0041] and [0193-0196].
             Claim 30, directed to a non-transitory computer-readable medium embodiment of claim 13, recites similar features as claim 13 and is therefore rejected upon the same grounds as claim 13. Please see above rejection of claim 13. Kim further suggests the medium in at least [0196].

Claim Rejections - 35 USC § 103
9.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.         The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
13.         Claims 6, 9, 11, 12, 18, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of United States Patent Application Publication 2016/0227565 A1 to Ghosh (hereinafter “Ghosh”).
            Regarding Claim 6, Kim discloses the method of Claim 1, but does not clearly teach or suggest wherein the trigger frame includes a cascading field to indicate the reserved transmission opportunity is split into a plurality of successive time slots, each time slot providing resource units that the nodes access to transmit data.
            However, this feature is not considered new or novel in view of Ghosh. Ghosh is also concerned with the transmission and reception of trigger frames (Ghosh: Abstract and [0016]). Ghosh further discloses a trigger frame includes a cascading field to indicate the reserved transmission opportunity is split into a plurality of successive time slots, each time slot providing resource units that the nodes access to transmit data (Ghosh: [0016-0017] – the AP may send an indication in the trigger frame outlining whether the frames will be sent periodically or aperiodically in a cascading manner.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the trigger/beacon frame of Kim in 
            Regarding Claim 9, the combination of Kim and Ghosh discloses the method of Claim 6, wherein Ghosh further discloses the trigger frame includes an indication of a duration of at least one time slot within the reserved transmission opportunity (Ghosh: [0027-0028] – corresponds to a duration indication in the trigger frame (TF) that indicates a duration.), to drive the nodes to end their transmissions during the at least one time slot at the same time (Interpreted as an intended result.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the trigger/beacon frame of Kim in view of the trigger/beacon frame of Ghosh to include a cascading sequence for the reasons of ensuring the security of a resource unit at a UE.
            Regarding Claim 11, Kim discloses the method of Claim 10, wherein the trigger frame defines that all the resource units of at least one time slot are accessible by any node from any one of two or more groups (Kim: [0100] – suggested that the beacon frame is transmitted for a BSS at specific time intervals.), but does not teach or suggest the reserved transmission opportunity being either made of one time slot or split into a plurality of time slots, each resource unit being accessible by a single node during a time slot to transmit data.
            However, Ghosh discloses a reserved transmission opportunity being either made of one time slot or split into a plurality of time slots, each resource unit being accessible by a single node during a time slot to transmit data (Ghosh: 
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the trigger/beacon frame of Kim in view of the trigger/beacon frame of Ghosh to include a cascading sequence for the reasons of ensuring the security of a resource unit at a UE.
             Regarding Claim 12, the combination of Kim and Ghosh discloses the method of Claim 11, wherein Kim further discloses the trigger frame defines that all the resource units in the reserved transmission opportunity are accessible by any node from any one of two or more groups (Kim: [0142-0143] – corresponds to AP acquiring a TXOP for sending a trigger frame. See also [0067], wherein the “trigger” frame may be interpreted as a beacon frame. See also [0100] – the beacon is transmitted at specified intervals, further suggesting a “transmission opportunity”. [0142] – the trigger frame comprises resource position, size, and number of allocations.).

            Claims 18, 23, and 24, dependent upon claim 13, recite similar features as claims 6, 9, and 12, respectively, and are therefore rejected upon the same grounds as claims 6, 9, and 12. Please see above rejections of claims 6, 9, and 12.	

Allowable Subject Matter
14.         Claims 17 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
15.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

16.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2017/0303245 A1 to Asterjadhi et al. at [0074-0075], [0083-0090], [0103];
US PGPub 2018/0302922 A1 to Patil et al. at Abstract, [0006], [0010-0012], [0055], [0058], [0070], [0085], [0099], [0106], [0114-0115], [0123-0131], [0138-0146], [0150-0166], [0178], [0181];
US PGPub 2019/0313466 A1 to Ko et al. at [0096], [0103], [0136-0137], [0142-0145], [0209], [0316-0317];
US PGPub 2020/0037395 A1 to Ko et al. at [0047-0048], [0097], [0113], [0124-0125], [0140-0142], [0158-0164], [0191-0192], [0216-0224], [0244].
 
17.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        April 22, 2021